                                      IN THE UNITED STATES DISTRICT COURT
                                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION—DRAFT 11/13/20 5:30 PM

            CHRISTOPHER MOEHRL, MICHAEL COLE,                          )
            STEVE DARNELL, VALERIE NAGER, JACK                         )
            RAMEY, DANIEL UMPA, and JANE RUH, and                      )    Civil Action No.: 1:19-cv-01610
            on behalf of themselves and all others similarly           )
            situated,                                                  )    CLASS ACTION
                                                                       )
                            Plaintiffs,                                )    JURY TRIAL DEMANDED
                                                                       )
                                                                            HON. ANDREA R. WOOD
        v.                                                             )
                                                                       )
            THE NATIONAL ASSOCIATION OF                                )
            REALTORS, REALOGY HOLDINGS CORP.,                          )
            HOMESERVICES OF AMERICA, INC., BHH                         )
            AFFILIATES, LLC, HSF AFFILIATES, LLC,                      )
            THE LONG & FOSTER COMPANIES, INC.,                         )
            RE/MAX LLC, and KELLER WILLIAMS                            )
            REALTY, INC.,                                              )
                                                                       )
                            Defendants.                                )



                               HOMESERVICES DEFENDANTS’ ANSWER TO
                           CONSOLIDATED AMENDED CLASS ACTION COMPLAINT

                   Defendants, HomeServices of America, Inc. (“HomeServices”), HSF Affiliates, LLC

        (“HSF”), BHH Affiliates, LLC (“BHH”), and The Long & Foster Companies, Inc. (“L&F”)

        (collectively, the “HomeServices Defendants”), by and through their attorneys, respond as follows

        to the allegations set forth in Plaintiffs’ Consolidated Amended Class Action Complaint

        (“Complaint”). To the extent not specifically admitted herein, all of the allegations of the

        Complaint are denied.1




        1
            Plaintiffs agreed to extend Defendants’ time to answer the Complaint until November 16, 2020. (See Dkt. 190.)

4841-1956-6541.8
        I.         INTRODUCTION

                   1.   HomeServices Defendants deny that they agreed, combined or conspired to impose,

        implement and enforce anticompetitive restraints that cause home sellers to pay inflated

        commissions on the sale of their homes, in violation of federal antitrust law, that they violated

        antitrust laws in any other way, and that they engaged in “unlawful conduct.” HomeServices

        Defendants further deny that HomeServices is a real estate broker. HomeServices Defendants

        admit that BHH and HSF each holds a real estate broker’s license, but deny that they engage in

        the conduct of a traditional real estate broker or the type activities alleged in the Complaint.

        HomeServices Defendants lack knowledge or information sufficient to form a belief as to the truth

        of the remaining allegations in paragraph 1 of the Complaint and therefore deny the same.

                   2.   The allegation that Corporate Defendants and their co-conspirators possess market

        power is a legal conclusion to which no response is required. To the extent a response is required,

        HomeServices Defendants deny the allegations in the first sentence of paragraph 2. HomeServices

        Defendants admit that an MLS is a database of properties listed for sale in a particular geographic

        region. HomeServices Defendants deny that all of the “rules at issue here” are “mandatory rules

        set forth in NAR’s Handbook on Multiple Listing Policy.” HomeServices Defendants lack

        knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

        paragraph 2 of the Complaint and therefore deny the same.

                   3.   HomeServices Defendants deny participation in any anticompetitive conspiracy

        and therefore deny the allegations in paragraph 3 of the Complaint.

                   4.   HomeServices Defendants deny that they implemented or adhered to any

        anticompetitive agreement, deny that they “steered” buyers to properties offering higher buyer-


                                                         2
4841-1956-6541.8
        broker commissions, deny that they encouraged or facilitated “steering,” and deny that they

        engaged in “obfuscation.” The existence of “anticompetitive effects” is a legal conclusion to

        which no response is required. To the extent a response is required, HomeServices Defendants

        deny the existence of such effects. Other allegations in paragraph 4 purport to characterize the

        content of documents that speak for themselves, and HomeServices Defendants refer the Court to

        the documents for a full and accurate rendition of their contents. To the extent a response is

        required, HomeServices Defendants deny Plaintiffs’ characterization of these documents.

        HomeServices Defendants lack knowledge or information sufficient to form a belief as to the truth

        of the remaining allegations in paragraph 4 of the Complaint and therefore deny the same.

                   5.   HomeServices Defendants deny the existence of any anticompetitive agreement

        and deny that they conspired to “maintain high, uniform prices.” The allegations that “[t]here is

        no pro-competitive justification for this agreement” and that the supposed agreement’s “purpose

        and effect is to restrain competition” are legal conclusions to which no response is required. To

        the extent a response is required, HomeServices Defendants deny these allegations. HomeServices

        Defendants lack knowledge or information sufficient to form a belief as to the truth of the

        remaining allegations in paragraph 5 of the Complaint and therefore deny the same.

                   6.   HomeServices Defendants deny participation in any anticompetitive conspiracy

        and deny the allegations in paragraph 6 of the Complaint.

                   7.   HomeServices Defendants deny the allegations in paragraph 7 of the Complaint.

                   8.   HomeServices Defendants deny participation in any anticompetitive conspiracy

        and therefore deny the allegations in paragraph 8 of the Complaint.

                   9.   HomeServices Defendants deny participation in any anticompetitive conspiracy

        and deny the allegations in paragraph 9 of the Complaint.


                                                        3
4841-1956-6541.8
                   10.   HomeServices Defendants deny the allegations in paragraph 10 of the Complaint.

                   11.   HomeServices Defendants lack knowledge or information sufficient to form a

        belief as to the truth of the allegations in paragraph 11 of the Complaint and therefore deny the

        same.

                   12.   HomeServices Defendants deny participation in any anticompetitive conspiracy

        and deny that “Defendants’ conspiracy has maintained broker commission levels at remarkably

        stable and inflated levels for the past two decades, despite the advent of the Internet and the

        diminishing role of buyer-brokers.”          HomeServices Defendants also deny Plaintiffs’

        characterization of commission rates as “supra-competitive.” HomeServices Defendants lack

        knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

        paragraph 12 of the Complaint and therefore deny the same.

                   13.   HomeServices Defendants deny participation in any “cartel” and deny that they

        “overcharge” consumers. HomeServices Defendants lack knowledge or information sufficient to

        form a belief as to the truth of the remaining allegations in paragraph 13 of the Complaint and

        therefore deny the same.

                   14.   HomeServices Defendants deny the allegations in the first, fourth, and fifth

        sentences of paragraph 14 and lack knowledge or information sufficient to form a belief as to the

        truth of the remaining allegations in paragraph 14 of the Complaint and therefore deny the same.

                   15.   HomeServices Defendants deny the allegations in the first sentence of paragraph

        15 and lack knowledge or information sufficient to form a belief as to the truth of the remaining

        allegations in paragraph 15 of the Complaint and therefore deny the same.

                   16.   HomeServices Defendants deny participation in any anticompetitive conspiracy

        and deny the allegations in paragraph 16 of the Complaint.


                                                         4
4841-1956-6541.8
                   17.   HomeServices Defendants deny violating any antitrust laws and deny any liability

        to Plaintiffs. HomeServices Defendants state that Plaintiffs’ requested relief speaks for itself.

        HomeServices Defendants deny any remaining allegations in paragraph 17 of the Complaint.

                   18.   HomeServices Defendants deny any liability to Plaintiffs and deny that Plaintiffs’

        claims can be maintained as a class action. Plaintiffs’ claims speak for themselves. HomeServices

        Defendants deny any remaining allegations in paragraph 18 of the Complaint.

        II.        JURISDICTION AND VENUE

                   19.   The allegations regarding subject matter jurisdiction are legal conclusions to which

        no response is required. To the extent a response is required, HomeServices Defendants admit this

        Court has subject matter jurisdiction. HomeServices Defendants lack knowledge or information

        sufficient to admit or deny the number of purported class members or the aggregate amount in

        controversy and therefore deny the same.          HomeServices Defendants deny any remaining

        allegations in paragraph 19 of the Complaint.

                   20.   The allegations regarding personal jurisdiction are legal conclusions to which no

        response is required. HomeServices Defendants admit they have been served. HomeServices

        Defendants admit that they have transacted business in the United States. To the extent a response

        to this allegation is required, the HomeServices Defendants have not challenged the Plaintiffs’

        service of process or the Court’s personal jurisdiction over them. HomeServices Defendants deny

        participation in any unlawful scheme, anywhere.

                   21.   The allegations regarding proper venue are legal conclusions to which no response

        is required. To the extent one is required, the HomeServices Defendants have not challenged this

        court’s venue. HomeServices Defendants deny any conduct giving rise to Plaintiffs’ claims.




                                                          5
4841-1956-6541.8
        HomeServices Defendants lack knowledge or information sufficient to form a belief as to the truth

        of the remaining allegations in paragraph 21 of the Complaint and therefore deny the same.

        III.       TRADE AND COMMERCE

                   22.   HomeServices Defendants admit they engage in interstate commerce but deny the

        remaining allegations in paragraph 22 of the Complaint.

        IV.        PARTIES

                   A.    Plaintiffs

                   23.   HomeServices Defendants lack knowledge or information sufficient to form a

        belief as to the truth of the allegations in paragraph 23 of the Complaint and therefore deny the

        same.

                   24.   HomeServices Defendants lack knowledge or information sufficient to form a

        belief as to the truth of the allegations in paragraph 24 of the Complaint and therefore deny the

        same.

                   25.   HomeServices Defendants lack knowledge or information sufficient to form a

        belief as to the truth of the allegations in paragraph 25 of the Complaint and therefore deny the

        same.

                   26.   HomeServices Defendants lack knowledge or information sufficient to form a

        belief as to the truth of the allegations in paragraph 26 of the Complaint and therefore deny the

        same.

                   27.   HomeServices Defendants lack knowledge or information sufficient to form a

        belief as to the truth of the allegations in paragraph 27 of the Complaint and therefore deny the

        same.




                                                       6
4841-1956-6541.8
                   28.   HomeServices Defendants lack knowledge or information sufficient to form a

        belief as to the truth of the allegations in paragraph 28 of the Complaint and therefore deny the

        same.

                   29.   Sawbill Strategic, Inc. (“SSI”) has been dismissed from this case and no response

        to this allegation is required.

                   30.   L&F admits the second and third sentences of Paragraph 30. L&F denies the

        Complaint’s characterization that the buyer-broker commission paid by Mr. Umpa in the alleged

        transaction was “substantial.” The HomeServices Defendants lack knowledge or information

        sufficient to form a belief as to the truth of the remaining allegations in paragraph 30 of the

        Complaint and therefore deny the same.

                   31.   HomeServices Defendants deny the allegations in Paragraph 31 of the Complaint.

                   B.    Defendants

                   32.   HomeServices Defendants lack knowledge or information sufficient to form a

        belief as to the truth of the allegations in paragraph 32 of the Complaint and therefore deny the

        same.

                   33.   HomeServices Defendants lack knowledge or information sufficient to form a

        belief as to the truth of the allegations in paragraph 33 of the Complaint and therefore deny the

        same.

                   34.   HomeServices Defendants deny that HomeServices is a real estate brokerage firm.

        HomeServices is a holding company. HomeServices Defendants admit that HomeServices is the

        indirect 100% owner of HSF and that HSF owns BHH. The HomeServices Defendants deny that

        HSF “operates many real estate franchise networks, including HomeServices, Prudential Real

        Estate, and Real Living.” HSF is a holding company; it does not “operate” franchise networks.


                                                         7
4841-1956-6541.8
        As stated, HSF owns BHH, which is the franchisor of the Berkshire Hathaway HomeServices real

        estate franchise network. HSF’s holdings also include Real Living Real Estate, LLC, which is the

        franchisor of the Real Living Real Estate real estate franchise network. The HomeServices

        Defendants deny that BHH “offers real estate brokerage services.” As stated, BHH is a franchisor.

        HomeServices Defendants admit that BHH and HSF each hold a real estate broker’s license but

        deny that deny that they engage in the conduct of a traditional real estate broker or the type

        activities alleged in the Complaint. HomeServices Defendants admit that HomeServices owns

        certain real estate brokerage companies and that HomeServices acquired L&F in late 2017. The

        HomeServices Defendants deny that L&F is a “residential real estate company.” L&F is a holding

        company. Its holdings include Long & Foster Real Estate, Inc., a residential real estate brokerage.

        HomeServices Defendants lack knowledge or information sufficient to form a belief as to the truth

        of the remaining allegations in paragraph 34 of the Complaint and therefore deny the same.

                   35.   HomeServices Defendants lack knowledge or information sufficient to form a

        belief as to the truth of the allegations in paragraph 35 of the Complaint and therefore deny the

        same.

                   36.   HomeServices Defendants lack knowledge or information sufficient to form a

        belief as to the truth of the allegations in paragraph 36 of the Complaint and therefore deny the

        same.

                   C.    Co-Conspirators

                   37.   HomeServices Defendants deny any and all anticompetitive conduct alleged in the

        Complaint and deny participation in any anticompetitive conspiracy. HomeServices Defendants

        lack knowledge or information sufficient to form a belief as to the truth of the remaining allegations

        in paragraph 37 of the Complaint and therefore deny the same.


                                                          8
4841-1956-6541.8
                   38.      HomeServices Defendants deny any and all anticompetitive conduct alleged in the

        Complaint and deny participation in any anticompetitive conspiracy. HomeServices Defendants

        lack knowledge or information sufficient to form a belief as to the truth of the remaining allegations

        in paragraph 38 of the Complaint and therefore deny the same.

                   39.      HomeServices Defendants deny the allegations in paragraph 39 of the Complaint.

                   40.      HomeServices Defendants deny any liability to Plaintiffs and therefore deny the

        allegations in paragraph 40 of the Complaint.

        V.         BACKGROUND OF THE REAL ESTATE INDUSTRY

                   41.      HomeServices Defendants admit that some state licensing laws regulate who can

        represent sellers and buyers in residential real estate transactions. HomeServices Defendants lack

        knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

        paragraph 41 of the Complaint and therefore deny the same.

                   42.      Paragraph 42 of the Complaint asserts a legal conclusion to which no response is

        required.        To the extent paragraph 42 makes factual allegations against the HomeServices

        Defendants they are denied.

                   43.      HomeServices Defendants lack knowledge or information sufficient to form a

        belief as to the truth of the allegations in paragraph 43 of the Complaint and therefore deny the

        same.

                   44.      HomeServices Defendants admit that real estate brokers can receive commissions

        in residential real estate transactions and that those commissions may be a percentage of a home’s

        sale price and are usually paid when the home transaction is closed. HomeServices Defendants

        deny remaining allegations in paragraph 44 of the Complaint.




                                                            9
4841-1956-6541.8
                   45.   HomeServices Defendants admit that brokers and individual realtors or agents

        occupy dual roles but lack knowledge or information sufficient to form a belief as to how often

        that occurs and therefore deny the truth of the remaining allegations in paragraph 45 of the

        Complaint.

                   46.   HomeServices Defendants admit that seller-brokers may enter listing agreements

        with a home seller and that such listing agreements, if written, usually state the terms of the

        agreement between the home seller and the broker, which may include the exclusive right to market

        the seller’s home for sale, the total commission the seller may owe the broker and the amount to

        be offered to a buyer’s broker. HomeServices Defendants deny Plaintiffs’ characterization of the

        seller-broker’s commission as an “overcharge.” HomeServices Defendants lack knowledge or

        information sufficient to form a belief as to the truth of the remaining allegations in paragraph 46

        of the Complaint and therefore deny the same.

                   47.   HomeServices Defendants admit that NAR’s Standard of Practice 12-1 and Standard

        of Practice 12-2 contain guidance regarding using the term “free” and that a buyer’s broker may

        receive a commission, which may be a portion of the total commission the seller has agreed to pay.

        HomeServices Defendants deny the remaining allegations in paragraph 47 of the Complaint.

                   48.   HomeServices Defendants admit that seller-brokers may enter listing agreements

        that may set the total commission the seller owes the broker and an amount to be offered to a

        buyer’s broker. HomeServices Defendants deny the remaining allegations in paragraph 48 of the

        Complaint.

                   49.   HomeServices Defendants admit that a home buyer may contract with a broker to

        represent the buyer in his or her search and potential purchase of a home and that some contracts

        reference that the buyer-broker may receive a commission or compensation from the seller broker.


                                                        10
4841-1956-6541.8
        HomeServices Defendants lack knowledge or information sufficient to form a belief as to the truth

        of the remaining allegations in paragraph 49 of the Complaint and therefore deny the same.

                   50.      HomeServices Defendants admit that an MLS is a database of properties listed for

        sale in a defined region that is typically available to individual agents. HomeServices Defendants

        lack knowledge or information sufficient to form a belief as to the truth of the remaining allegations

        in paragraph 50 of the Complaint and therefore deny the same.

                   51.      Paragraph 51 purports to characterize the content of a document that speaks for

        itself, and HomeServices Defendants refer the Court to the document for a full and accurate

        rendition of its contents. To the extent a response is required, HomeServices Defendants deny the

        allegations in paragraph 51 of the Complaint.

                   52.      HomeServices Defendants admit that the allegations in paragraph 52 of the

        Complaint are one of a myriad of ways that a brokerage transaction might work but otherwise deny

        the allegations of this paragraph.

        VI.        THE ANTICOMPETITIVE AGREEMENT WITH NAR2

                   53.      HomeServices Defendants lack knowledge or information sufficient to form a

        belief as to the truth of the allegations in paragraph 53 of the Complaint, including those in footnote

        15, and therefore deny the same.

                   54.      HomeServices Defendants lack knowledge or information sufficient to form a

        belief as to the truth of the allegations in paragraph 54 of the Complaint and therefore deny the

        same.




        2
            HomeServices Defendants deny any allegations against them in the headings of Plaintiffs’ Complaint.
                                                                 11
4841-1956-6541.8
                   55.   HomeServices Defendants deny the allegations of the first sentence of paragraph

        55 and lack knowledge or information sufficient to form a belief as to the truth of the remaining

        allegations in paragraph 55 of the Complaint and therefore deny the same.

                   56.   HomeServices Defendants deny the allegations in the first sentence of paragraph

        56 and lack knowledge or information sufficient to form a belief as to the truth of the remaining

        allegations in paragraph 56 of the Complaint, including those in footnote 18, and therefore deny

        the same.

                   57.   HomeServices Defendants lack knowledge or information sufficient to form a

        belief as to the truth of the allegations in paragraph 57 of the Complaint and therefore deny the

        same.

                   58.   HomeServices Defendants deny the allegations in paragraph 58 of the Complaint.

                   59.   HomeServices Defendants admit that paragraph 59 accurately copies language

        from the Preface of the 2019 NAR Handbook but deny the remaining allegations in paragraph 59

        of the Complaint.

                   60.   HomeServices Defendants admit that paragraph 60 accurately copies language

        from Section 5 on page 65 and Section 1 on page 35 of the 2019 NAR Handbook but deny the

        remaining allegations in paragraph 60 of the Complaint.

                   61.   HomeServices Defendants lack knowledge or information sufficient to form a

        belief as to the truth of the allegations regarding the referenced publications and therefore deny the

        same. HomeServices Defendants deny participation in any “illegal tying arrangement” and other

        violations of the Sherman Act and deny all remaining allegations in paragraph 61 of the Complaint.

                   62.   The allegation that “there is no pro-competitive justification for imposing this

        overcharge on home sellers” is a legal conclusion to which no response is required. To the extent


                                                         12
4841-1956-6541.8
        a response is required, HomeServices Defendants deny the allegations in the first sentence of

        paragraph 62 and deny any “attempt to fix market prices” or to “frustrate vigorous price

        competition.” HomeServices Defendants lack knowledge or information sufficient to form a belief

        as to the truth of the remaining allegations in paragraph 62 of the Complaint, including those in

        footnote 23, and therefore deny the same.

                   63.   HomeServices Defendants deny the allegations of the first two sentences of

        paragraph 63 because they are incomplete and inaccurate characterizations of the flexibility that

        exists under the various NAR material provisions that Plaintiffs mischaracterize as a single “Rule”

        and the effect of those provisions. The HomeServices Defendants lack knowledge or information

        sufficient to form a belief as to the truth of the remaining allegations in paragraph 63 of the

        Complaint and therefore deny the same.

                   64.   HomeServices Defendants lack knowledge or information sufficient to form a

        belief as to the truth of the allegations in the fourth sentence of paragraph 64 and in the third

        sentence to the extent the allegations relate to entities other than HomeServices Defendants and

        therefore deny the same. HomeServices Defendants deny all remaining allegations in paragraph

        64 of the Complaint.

                   65.   HomeServices Defendants deny that they are “acting to sustain” high prices or

        participate in any anticompetitive conspiracy and deny the allegations in paragraph 65 of the

        Complaint.

                   66.   HomeServices Defendants lack knowledge or information sufficient to form a

        belief as to the truth of the allegations in paragraph 66 of the Complaint and therefore deny the

        same.




                                                        13
4841-1956-6541.8
                   67.   HomeServices Defendants deny participation in any “anticompetitive steering” and

        therefore deny the allegations in paragraph 67 of the Complaint, including those in footnote 26.

                   68.   HomeServices Defendants deny the allegations in the first and last sentences of

        paragraph 68, including those in footnote 28. HomeServices Defendants lack knowledge or

        information sufficient to form a belief as to the truth of the remaining allegations in paragraph 68

        of the Complaint and therefore deny the same.

                   69.   HomeServices Defendants lack knowledge or information sufficient to form a

        belief as to the truth of the allegations in paragraph 69 of the Complaint and therefore deny the

        same.

                   70.   HomeServices Defendants deny the allegations in the first sentence of paragraph

        70. HomeServices Defendants lack knowledge or information sufficient to form a belief as to the

        truth of the remaining allegations in paragraph 70 of the Complaint and therefore deny the same.

                   71.   HomeServices Defendants lack knowledge or information sufficient to form a

        belief as to the truth of the allegations in paragraph 71 of the Complaint and therefore deny the

        same.

                   72.   HomeServices Defendants are aware that the Antitrust Division has served CIDs,

        and avers the CoreLogic subpoena speaks for itself.          HomeServices Defendants deny any

        allegations against them in paragraph 72 of the Complaint and lack knowledge or information

        sufficient to form a belief as to the truth of the remaining allegations in paragraph 72 and therefore

        deny the same.

                   73.   Paragraph 73 purports to characterize the content of documents that speak for

        themselves, and HomeServices Defendants refers the Court to the documents for a full and

        accurate rendition of their contents.     To the extent a response is required, HomeServices


                                                         14
4841-1956-6541.8
        Defendants admit that the first sentence of paragraph 73 accurately copies language from Section

        1 on page 35 of the 2019 NAR Handbook but deny the remaining allegations in paragraph 73 of

        the Complaint, including those in footnote 32.

                   74.   HomeServices Defendants deny the allegations in paragraph 74 of the Complaint.

                   75.   HomeServices Defendants lack knowledge or information sufficient to form a

        belief as to the truth of the allegations in the last sentence of paragraph 75 and therefore deny the

        same. HomeServices Defendants deny all remaining allegations in paragraph 75 of the Complaint.

                   76.   HomeServices Defendants admit that paragraph 76 accurately copies language

        from Section 10 on page 71 of the 2019 NAR Handbook but deny the remaining allegations in

        paragraph 76 of the Complaint.

                   77.   HomeServices Defendants lack knowledge or information sufficient to form a

        belief as to the truth of the allegations in paragraph 77 of the Complaint and therefore deny the

        same.

                   78.   HomeServices Defendants deny the allegations in paragraph 78 of the Complaint,

        including those in footnote 33.

                   79.   HomeServices Defendants admit that paragraph 79 accurately copies language

        from NAR’s Standard of Practice 12-2 but deny the remaining allegations in paragraph 79 of the

        Complaint, including those in footnote 34.

                   80.   HomeServices Defendants deny the allegations in paragraph 80 of the Complaint.

                   81.   HomeServices Defendants deny the allegations in paragraph 81 of the Complaint.

                   82.   HomeServices Defendants deny the allegations in paragraph 82 of the Complaint.

                   83.   HomeServices Defendants deny participation in any anticompetitive conspiracy

        and deny the allegations in paragraph 83 of the Complaint.


                                                         15
4841-1956-6541.8
                   84.   HomeServices Defendants deny the allegations in paragraph 84 of the Complaint.

                   85.   HomeServices Defendants lack knowledge or information sufficient to form a

        belief as to the truth of the allegations in paragraph 85 of the Complaint and therefore deny the

        same.

                   86.   HomeServices Defendants admit that the buyer-broker’s commission may be a

        portion of the total commission; that sellers may build the cost of the total commission into the

        price of the home being sold; and that, in some cases, seller-brokers could retain the total

        commission that the seller agreed to pay.        HomeServices Defendants lack knowledge or

        information sufficient to form a belief as to the truth of the remaining allegations in paragraph 86

        of the Complaint and therefore deny the same.

                   87.   HomeServices Defendants admit that NAR’s Standard of Practice 12-1 and Standard

        of Practice 12-2 contain guidance regarding using the term “free.” HomeServices Defendants deny

        the remaining allegations in paragraph 87 of the Complaint.

                   88.   HomeServices Defendants admit that paragraph 88 accurately copies language

        from NAR’s Standard of Practice 16-16 but deny the remaining allegations in paragraph 88 of the

        Complaint.

                   89.   HomeServices Defendants admit that paragraph 89 accurately copies language

        from NAR’s Case Interpretation #16-15 but deny the remaining allegations in paragraph 89 of the

        Complaint.

                   90.   HomeServices Defendants admit that paragraph 85 accurately copies language

        from NAR’s Standard of Practice 3-2 and from the FAQ section of MLS Listing Inc.’s website but

        deny the remaining allegations in paragraph 90 of the Complaint.

                   91.   HomeServices Defendants deny the allegations in paragraph 91 of the Complaint.


                                                        16
4841-1956-6541.8
                   92.   HomeServices Defendants deny the allegations in paragraph 92 of the Complaint.

                   93.   HomeServices Defendants specifically deny participation in any anticompetitive

        conspiracy and that they imposed “overcharges” on anyone and deny the remaining allegations in

        paragraph 93 of the Complaint.

        VII.       NAR HAS REQUIRED LOCAL ASSOCIATIONS TO AGREE TO THESE
                   ANTICOMPETITIVE RESTRAINTS

                   94.   HomeServices Defendants deny the existence of “anticompetitive rules.”

        HomeServices Defendants lack information or knowledge sufficient to form a belief as to the truth

        of the remaining allegations in paragraph 94 of the Complaint and therefore deny the same.

                   95.   HomeServices Defendants admit that paragraph 95 accurately quotes a portion of

        Section 3 on page 9 of the 2019 NAR Handbook. HomeServices Defendants lack knowledge or

        information sufficient to form a belief as to the truth of the remaining allegations in paragraph 95

        of the Complaint and therefore deny the same.

                   96.   HomeServices Defendants admit paragraph 96 accurately quotes a portion of

        NAR’s 2019 Code of Ethics and Arbitration Manual. HomeServices Defendants lack knowledge

        or information sufficient to form a belief as to the truth of the remaining allegations in paragraph

        96 of the Complaint and therefore deny the same.

                   97.   HomeServices Defendants deny the alleged anticompetitive restraints exist and

        thus deny that any such restraints are implemented or enforced. HomeServices Defendants lack

        knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

        paragraph 97 of the Complaint and therefore deny the same.

                   98.   HomeServices Defendants lack knowledge or information sufficient to form a

        belief as to the truth of the allegations in paragraph 98 of the Complaint and therefore deny the

        same.

                                                        17
4841-1956-6541.8
                   99.    HomeServices Defendants lack knowledge or information sufficient to form a

        belief as to the truth of the allegations in paragraph 99 of the Complaint and therefore deny the

        same.

                   100.   HomeServices Defendants admit that paragraph 100 accurately copies language

        from Section 2 on page 8 of the 2019 NAR Handbook. HomeServices Defendants lack knowledge

        or information sufficient to form a belief as to the truth of the remaining allegations in paragraph

        100 of the Complaint and therefore deny the same.

                   101.   HomeServices Defendants lack knowledge or information sufficient to form a

        belief as to the truth of the allegations in paragraph 101 of the Complaint and therefore deny the

        same.

        VIII. CORPORATE DEFENDANTS PARTICIPATE                              IN,   FACILITATE,         AND
              IMPLEMENT THE CONSPIRACY

                   102.   HomeServices Defendants deny the allegations in paragraph 102 of the Complaint.

                   103.   HomeServices Defendants deny the allegations in paragraph 103 of the Complaint.

                   104.   HomeServices Defendants deny that HomeServices is a franchisor. HomeServices

        is a holding company. HomeServices admits that Ronald Peltier is currently one of the over 900

        directors of NAR. Mr. Peltier is the only HomeServices executive to so serve on the NAR board.

        Two of the brokerages identified in Complaint paragraph 104 — Berkshire Hathaway

        HomeServices KoenigRubloff Realty Group (which is now HomeServices of Illinois, LLC)

        (“HomeServices IL”) and Edina Realty, Inc. (Edina”) – are indirect subsidiaries of HomeServices.

        Both HomeServices IL and Edina are independently operated. Berkshire Hathaway HomeServices

        Alliance Real Estate (“BHH Alliance”) is an independently owned and operated BHH franchisee.

        HomeServices Defendants have no ownership or franchise relationship with any of the other

        brokerages expressly identified in Complaint paragraph 104. HomeServices admits that Ms. Nagy

                                                         18
4841-1956-6541.8
        serves as a NAR director, but denies that she is employed at any HomeServices company.

        HomeServices admits that John Smaby, an independent contractor real estate sales agent with

        Edina, is a past president of NAR. HomeServices Defendants lack knowledge or information

        sufficient to form a belief as to the truth of whether Bruce Aydt is the former Chair of NAR’s

        Professional Standards Committee. HomeServices Defendants lack knowledge or information

        sufficient to form a belief as to the truth of whether Tracy Kasper, who is alleged to be associated

        with an unnamed BHH franchisee, served as NAR’s Vice President of Advocacy.                   Upon

        information and belief, HomeServices IL, BHH Alliance, and the unnamed BHH franchisee

        relating to Ms. Kasper do not operate in any geographic area relating to a Covered MLS, as

        described in the Complaint. HomeServices Defendants lack knowledge or information sufficient

        to form a belief as to the truth of the remaining allegations in paragraph 104 of the Complaint and

        therefore deny the same.

                   105.   HomeServices Defendants admit that paragraph 105 accurately copies language

        from the “About” section of HomeServices’ website.           HomeServices Defendants deny all

        remaining allegations in paragraph 105 of the Complaint.

                   106.   HomeServices Defendants deny that any individual listed in Complaint paragraph

        106 is a representative of a HomeServices Defendant. Complaint paragraph 106 does not identify

        the “Berkshire Hathaway” brokerage associated with the Mike Nugent allegation, but upon

        information and belief, such unnamed BHH franchisee is not owned, directly or indirectly, by

        HomeServices and does not operate in any geographic area relating to a Covered MLS.

        HomeServices Defendants have no ownership or franchise relationship with any of the other

        brokerages identified in Complaint paragraph 106. HomeServices Defendants lack knowledge or




                                                        19
4841-1956-6541.8
        information sufficient to form a belief as to the truth of the remaining allegations in paragraph 106

        of the Complaint and therefore deny the same.

                   107.   HomeServices Defendants deny responsibility for formulating, reviewing, and

        approving the Buyer Broker Commission Rule and deny the existence of “anticompetitive

        restraints.” HomeServices Defendants lack knowledge or information sufficient to form a belief

        as to the truth of the remaining allegations in paragraph 107 of the Complaint and therefore deny

        the same.

                   108.   HomeServices Defendants deny that they “assist[] NAR with ensuring compliance

        with the NAR Rules.” HomeServices admits that, as noted above in answer to Complaint

        paragraph 106, Mr. Peltier currently serve as a director of NAR. HomeServices denies that Ms.

        Nagy is employed at any HomeServices company.              Other than Mr. Peltier, HomeServices

        Defendants deny that any individual listed in Complaint paragraph 108 is a representative of a

        HomeServices Defendant. Berkshire Hathaway HomeServices Innovative RE and Berkshire

        Hathaway Home Service Elevated Living Real Estate are independently owned and operated BHH

        franchisees, and HomeServices Defendants have no ownership or franchise relationship with any

        of the other brokerages expressly identified in Complaint paragraph 108.             HomeServices

        Defendants lack knowledge or information sufficient to form a belief as to the truth of the

        remaining allegations in paragraph 108 of the Complaint and therefore deny the same.

                   109.   HomeServices Defendants deny participation in any anticompetitive conspiracy

        and deny implementing any conspiracy through any means. HomeServices Defendants lack

        knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

        paragraph 109 of the Complaint and therefore deny the same.




                                                         20
4841-1956-6541.8
                   110.   HomeServices and L&F admit that Cindy Ariosa is associated with L&F’s

        brokerage subsidiary, Long & Foster Real Estate, Inc. and served on the Bright MLS executive

        committee. Berkshire Hathaway HomeServices Homesale Realty is an independently owned and

        operated BHH franchisee. HomeServices Defendants lack knowledge or information sufficient to

        form a belief as to the truth of whether Jim Spagnolo or Scott Ledere, who are alleged to be

        associated with unnamed BHH franchisees, serve on the Bright MLS board. HomeServices

        Defendants have no ownership or franchise relationship with any of the other brokerages expressly

        identified in Complaint paragraph 110. HomeServices Defendants lack knowledge or information

        sufficient to form a belief as to the truth of the remaining allegations in paragraph 110 of the

        Complaint and therefore deny the same.

                   111.   HomeServices Defendants deny participation in any anticompetitive conspiracy

        deny agreeing to, implementing, or enforcing anticompetitive restraints, and deny any other

        allegations against them in paragraph 111.        HomeServices Defendants lack knowledge or

        information sufficient to form a belief as to the truth of the remaining allegations in paragraph 111

        of the Complaint and therefore deny the same.

                   112.   HomeServices Defendants lack knowledge or information sufficient to form a

        belief as to the truth of the allegations in paragraph 112 of the Complaint and therefore deny the

        same.

                   113.   Berkshire Hathaway HomeServices Nevada Properties is an independently owned

        and operated BHH franchisee.        HomeServices Defendants lack knowledge or information

        sufficient to form a belief as to the truth of whether Aldo Martinez is an officer or director of

        GLVAR. HomeServices Defendants have no ownership or franchise relationship with the other

        brokerages expressly identified in Complaint paragraph 113. HomeServices Defendants lack


                                                         21
4841-1956-6541.8
        knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

        paragraph 113 of the Complaint and therefore deny the same.

                   114.   HomeServices Defendants deny participation in any anticompetitive conspiracy,

        deny agreeing to or helping to implement or enforce anticompetitive restraints, and deny any other

        allegations against them in paragraph 114.        HomeServices Defendants lack knowledge or

        information sufficient to form a belief as to the truth of the remaining allegations in paragraph 114

        of the Complaint and therefore deny the same.

                   115.   HomeServices Defendants deny participation in any anticompetitive conspiracy

        and deny any other allegations against them in paragraph 115. HomeServices Defendants lack

        knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

        paragraph 115 of the Complaint and therefore deny the same.

                   116.   HomeServices Defendants deny the allegations in paragraph 116 of the Complaint

        except it admits that certain BHH franchise documents may reference the NAR Code of Ethics and

        other ethical rules and urge compliance.

                   117.   HomeServices Defendants lack knowledge or information sufficient to form a

        belief as to the truth of the allegations in paragraph 117 of the Complaint and therefore deny the

        same.

                   118.   HomeServices defendant denies the allegations of the first sentence of paragraph

        118. The remaining allegations in paragraph 118 purport to characterize the content of documents

        that speak for themselves, and HomeServices Defendants refer the Court to the documents for a

        full and accurate rendition of their contents. To the extent a response is required, HomeServices

        Defendants deny Plaintiffs’ characterization of these documents.




                                                         22
4841-1956-6541.8
                   119.   HomeServices Defendants lack knowledge or information sufficient to form a

        belief as to the truth of the allegations in paragraph 119 of the Complaint and therefore deny the

        same.

                   120.   HomeServices Defendants lack knowledge or information sufficient to form a

        belief as to the truth of the allegations in paragraph 120 of the Complaint and therefore deny the

        same.

                   121.   HomeServices Defendants deny the allegations in paragraph 121 of the Complaint.

        IX.        EFFECTS OF THE CONSPIRACY

                   122.   HomeServices Defendants deny participation in any anticompetitive conspiracy

        and deny the allegations in paragraph 122 of the Complaint.

                   123.   HomeServices Defendants deny participation in any anticompetitive conspiracy

        and deny they have participated in anything that has caused anticompetitive effects. HomeServices

        Defendants also deny that “‘[t]here is no longer any reason to permit listing brokers to set the

        default prices that these competing buyers’ brokers charge to serve their own customers.’”

        HomeServices Defendants also deny the allegation in footnote 37 that MLSs “artificially keep[]

        buyer’s agents’ commission high.” HomeServices Defendants lack knowledge or information

        sufficient to form a belief as to the truth of the remaining allegations in paragraph 123 of the

        Complaint and therefore deny the same.

                   124.   HomeServices Defendants deny the allegations in paragraph 124 of the Complaint.

                   125.   HomeServices Defendants deny the allegations in the second sentence of paragraph

        125 to the extent they imply that the alleged relevant markets are uncompetitive. HomeServices

        Defendants lack knowledge or information sufficient to form a belief as to the truth of the

        remaining allegations in paragraph 125 of the Complaint and therefore deny the same.


                                                         23
4841-1956-6541.8
                   126.   HomeServices Defendants lack knowledge or information sufficient to form a

        belief as to the truth of the allegations in paragraph 126 of the Complaint and therefore deny the

        same.

                   127.   HomeServices Defendants deny the allegations in the first sentence of paragraph

        127 to the extent they imply that HomeServices Defendants “imposed” supra-competitive charges

        on home sellers. HomeServices Defendants lack knowledge or information sufficient to form a

        belief as to the truth of the remaining allegations in paragraph 127 of the Complaint and therefore

        deny the same.

                   128.   HomeServices Defendants deny they set broker fees “‘without regard to either the

        quantity or quality of service rendered’.”        HomeServices Defendants lack knowledge or

        information sufficient to form a belief as to the truth of the remaining allegations in paragraph 128

        of the Complaint and therefore deny the same.

                   129.   HomeServices Defendants deny the allegations in the first sentence of paragraph

        129 to the extent they imply that HomeServices Defendants artificially “maint[ained]” higher

        broker commissions. HomeServices Defendants lack knowledge or information sufficient to form

        a belief as to the truth of the remaining allegations in paragraph 129 of the Complaint and therefore

        deny the same.

                   130.   HomeServices Defendants deny participation in any anticompetitive conspiracy

        and deny the allegations in paragraph 130 of the Complaint.

                   131.   HomeServices Defendants deny participation in any anticompetitive conspiracy

        and in “price fixing” of any kind. HomeServices Defendants also deny the allegations in footnote

        44. HomeServices Defendants lack knowledge or information sufficient to form a belief as to the

        truth of the remaining allegations in paragraph 131 of the Complaint and therefore deny the same.


                                                         24
4841-1956-6541.8
                   132.   HomeServices Defendants deny they imposed “overcharges” on anyone and

        therefore deny the allegations in paragraph 132 of the Complaint, including those in footnote 47.

        X.         MARKET POWER

                   133.   HomeServices Defendants admit that some brokers may believe their independent

        agents need access to MLSs in order to compete. HomeServices Defendants lack knowledge or

        information sufficient to form a belief as to the truth of the allegations in the first and last sentences

        of paragraph 133 and deny the remaining allegations in paragraph 133 of the Complaint.

                   134.   HomeServices Defendants lack knowledge or information sufficient to form a

        belief as to the truth of the allegations in paragraph 134 of the Complaint and therefore deny the

        same.

                   135.   HomeServices Defendants deny participation in any anticompetitive conspiracy

        and therefore deny the allegations in paragraph 135 of the Complaint.

                   136.   The allegation that Defendants possess “market power” is a legal conclusion to

        which no response is required. To the extent a response is required, HomeServices Defendants

        deny participation in any anticompetitive conspiracy and therefore deny the allegations in

        paragraph 136 of the Complaint.

                   137.   HomeServices Defendants lack knowledge or information sufficient to form a

        belief as to the truth of the allegations in the last sentence of paragraph 137 and therefore deny the

        same. HomeServices Defendants deny participation in any anticompetitive conspiracy and deny

        the remaining allegations in paragraph 137 of the Complaint.

                   138.   HomeServices Defendants lack knowledge or information sufficient to form a

        belief as to the truth of the allegations in paragraph 138 of the Complaint and therefore deny the

        same.


                                                           25
4841-1956-6541.8
                   139.   HomeServices Defendants deny participation in any anticompetitive conspiracy.

        HomeServices Defendants lack knowledge or information sufficient to form a belief as to the truth

        of the remaining allegations in paragraph 139 of the Complaint and therefore deny the same.

        XI.        CONTINUOUS ACCRUAL

                   140.   HomeServices Defendants deny the allegations in paragraph 140 of the Complaint.

                   141.   HomeServices Defendants deny the allegations in paragraph 141 of the Complaint.

        XII.       CLASS ACTION ALLEGATIONS

                   142.   HomeServices Defendants deny that Plaintiffs’ claims can be maintained on a class

        basis and deny the allegations in paragraph 142 of the Complaint.

                   143.   HomeServices Defendants deny that Plaintiffs’ claims can be maintained on a class

        basis and deny the allegations in paragraph 143 of the Complaint.

                   144.   Paragraph 144 asserts a legal conclusion to which no response is necessary. To the

        extent paragraph 144 makes factual allegations, HomeServices Defendants deny them.

                   145.   HomeServices Defendants deny the allegations in paragraph 145 of the Complaint.

                   146.   Paragraph 146 asserts legal conclusions to which no response is necessary. To the

        extent paragraph 146 makes factual allegations, HomeServices Defendants deny them.

                   147.   HomeServices Defendants deny participation in any anticompetitive conspiracy.

        The remainder of paragraph 147 asserts legal conclusions to which no response is necessary. To

        the extent paragraph 147 makes factual allegations, HomeServices Defendants deny them.

                   148.   HomeServices Defendants admit that Plaintiffs have retained counsel.

        HomeServices Defendants lack knowledge or information sufficient to form a belief as to the truth

        of the remaining allegations in paragraph 148 of the Complaint and therefore deny the same.




                                                          26
4841-1956-6541.8
                   149.   Paragraph 149 asserts legal conclusions to which no response is necessary. To the

        extent paragraph 149 makes factual allegations, HomeServices Defendants deny them.

                   150.   Paragraph 150 asserts legal conclusions to which no response is necessary. To the

        extent paragraph 150 makes factual allegations, HomeServices Defendants deny them.

        XIII. CLAIM FOR RELIEF

                             Violation of Section 1 of the Sherman Act, 15 U.S.C[.] § 1

                   151.   HomeServices Defendants incorporate by reference their responses to paragraphs

        1-150.

                   152.   HomeServices Defendants deny the allegations in paragraph 152 of the Complaint.

                   153.   HomeServices Defendants deny the allegations in paragraph 153 of the Complaint.

                   154.   HomeServices Defendants deny the allegations in paragraph 154 of the Complaint.

                   155.   HomeServices Defendants deny the allegations in paragraph 155 of the Complaint.

                   156.   HomeServices Defendants deny the allegations in paragraph 156 of the Complaint.

                   157.   HomeServices Defendants deny the allegations in paragraph 157 of the Complaint.

                   158.   HomeServices Defendants deny the allegations in paragraph 158 of the Complaint.

                   159.   HomeServices Defendants deny the allegations in paragraph 159 of the Complaint.

                   160.   HomeServices Defendants deny the allegations in paragraph 160 of the Complaint.

                   Except as expressly admitted herein, HomeServices Defendants deny each and every

        allegation of the Complaint and all requests for relief.

                                           AFFIRMATIVE DEFENSES

                   By alleging the following affirmative defenses, HomeServices Defendants are not agreeing

        or conceding that they have the burden of proof on any of the issues or that any particular issue or

        subject matter herein is relevant to Plaintiffs’ allegations. HomeServices Defendants assert the


                                                          27
4841-1956-6541.8
        following affirmative defenses against the named Plaintiffs and any putative class members on

        behalf of whom Plaintiffs purport to bring claims. HomeServices Defendants reserve the right to

        amend, withdraw, supplement, or modify these defenses.

                   1.    Plaintiffs’ claims are barred, in or whole or in part, by the applicable statute of

        limitations.

                   2.    Plaintiffs’ equitable claims, if any, are barred due to the doctrines of unclean hands,

        laches, estoppel, and failure to do equity.

                   3.    Various putative class member claims are barred from being litigated in this case

        in this court by the existence of binding arbitration agreements.

                   4.    Plaintiffs’ claims are barred due to the doctrine of payment.

                   5.    Plaintiffs’ claims are barred due to the doctrines of ratification and acquiescence.

                   6.    Plaintiffs’ claims are barred due to the doctrines of accord and satisfaction.

                   7.    Plaintiffs’ claims are barred due to the doctrine of waiver.

                   8.    Plaintiffs’ claims are barred or any relief should be reduced due to Plaintiffs’ failure

        to mitigate their claimed damages.

                   9.    Plaintiffs’ damages, if any, were caused by as of yet unidentified non-parties.

                   10.   Any claim for punitive damages violates the Illinois and United States

        constitutions.

                   11.   Plaintiffs’ claims are barred on the ground that the acts complained of, to the extent

        they occurred, were procompetitive in nature, were done solely to promote, encourage, and

        increase competition, and had procompetitive effects that outweighed any alleged harm.

                   12.   Plaintiffs’ claims should be dismissed, in whole or in part, to the extent Plaintiffs

        lack standing to sue for the injuries alleged in the Complaint.


                                                           28
4841-1956-6541.8
                   13.   Plaintiffs have no standing to bring this action for injunctive relief, and are not

        entitled to such relief, because the alleged violation of the antitrust laws does not threaten

        immediate, irreparable loss or damage within the meaning of 15 U.S.C. Section 26.

                   14.   Plaintiffs’ claims are barred by the existence of intervening and superseding causes.

                   15.   Plaintiffs’ claims and the claims of any putative class members are barred, in whole

        or in part, because any alleged injuries and damages were not legally or proximately caused by

        any acts or omissions of HomeServices Defendants and/or were caused, if at all, solely and

        proximately by the conduct of Plaintiffs themselves or third parties including, without limitations,

        the prior, intervening or superseding conduct of such Plaintiffs or third parties.

                   16.   Plaintiffs’ claims should be dismissed to the extent that they are barred, in whole

        or in part, because any action taken by or on behalf of HomeServices Defendants was justified,

        constituted bona fide business competition, and was ancillary to the pursuit of its own legitimate

        business and economic interests.

                   17.   Plaintiffs’ claims are barred from being litigated in this case in this Court by the

        existence of binding arbitration agreements.

                   18.   Plaintiffs’ claims are barred, in whole or in part, by the direct-purchaser

        requirement of Illinois Brick Co. v. Illinois, 431 U.S. 720 (1977).

                   19.   Plaintiffs’ claims are barred, in whole or in part, by the applicable limitations period

        set out in contracts and/or agreements executed by Plaintiffs.

                   20.   Plaintiffs’ claims are barred to the extent that such conduct was committed by any

        individual acting ultra vires.

                   WHEREFORE, HomeServices Defendants request that the Court enter judgment in their

        favor and against Plaintiffs on all issues raised in the Complaint, that Plaintiffs take nothing by way


                                                           29
4841-1956-6541.8
        of their Complaint, the Court order Plaintiffs to pay Defendants costs and reasonable attorneys’ fees

        incurred in defending this action, and for all other just and proper relief.

        Dated: November 16, 2020                        Respectfully submitted,

                                                        s/Jay N Varon______________
                                                        Jay N. Varon
                                                        Jennifer M. Keas (pro hac vice)
                                                        FOLEY & LARDNER LLP
                                                        3000 K Street N.W. Suite 600
                                                        Washington, D.C. 20007
                                                        (202) 672-5436
                                                        Email: jvaron@foley.com
                                                                jkeas@foley.com

                                                        James D. Dasso
                                                        FOLEY & LARDNER LLP
                                                        321 North Clark Street, Suite 3000
                                                        Chicago, IL 60654-4762
                                                        (312) 832-4500
                                                        Email: jdasso@foley.com

                                                        and

                                                        Robert D. MacGill (pro hac vice)
                                                        Matthew T. Ciulla (pro hac vice)
                                                        MACGILL PC
                                                        Circle Tower Building
                                                        55 Monument Circle, Suite 1200C
                                                        Indianapolis, IN 46204
                                                        (317) 721-1253
                                                        Email: Robert.MacGill@MacGillLaw.com
                                                                Matthew.Ciulla@MacGillLaw.com

                                                        Attorneys for Defendants, HomeServices of
                                                        America, Inc.; BHH Affiliates, LLC; HSF
                                                        Affiliates, LLC; and The Long & Foster
                                                        Companies, Inc.




                                                           30
4841-1956-6541.8
                                            CERTIFICATE OF SERVICE

                   I hereby certify that on this 16th day of November 2020, I electronically filed the

        foregoing HomeServices Defendants’ Answer to Consolidated Amended Class Action

        Complaint with the Clerk of the Court using the CM/ECF system, which will send a notice of

        electronic filing to counsel of record for this case.

                                                 s/ Jay N. Varon
                                                 An attorney for Defendants HomeServices of America,
                                                 Inc., HSF Affiliates, LLC, BHH Affiliates, LLC, and The
                                                 Long & Foster Companies, Inc.




                                                           31
4841-1956-6541.8
